         Case 1:18-cr-00218-TSC Document 92-5 Filed 03/29/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :
                                               :
                                               :       Criminal Case: 18-218 (TSC)
            v.                                 :
                                               :
                                               :
MARIIA BUTINA, also known as                   :
MARIA BUTINA,                                  :
                                               :
                        Defendant.             :

                               ORDER OF JUDICIAL REMOVAL

       Upon the application of the United States of America, by Erik M. Kenerson and Thomas

N. Saunders, Assistant United States Attorneys, District of Columbia; upon the Factual Allegations

in Support of Judicial Removal; upon the consent of Mariia Butina (“the defendant”) and upon all

prior proceedings and submissions in this matter, with full consideration having been given to the

matters set forth herein, the Court finds:

       1.        The defendant is not a citizen or national of the United States.

       2.        The defendant is a native of the Union of Soviet Socialist Republics (Russian

                 S.F.S.R.), and citizen of the Russian Federation.

       3.        The defendant entered the United States on an F-1 student visa in August 2016.

       4.        At the time of sentencing in this case, the defendant will be convicted in the

United States District Court for the District of Columbia, of the following counts charged in the

indictment: Count One: Conspiracy to Act as an Agent of a Foreign Government in violation of

18 U.S.C. §§ 371, 951. The maximum sentence for this offense is five years of imprisonment

and/or a $250,000 fine.
          Case 1:18-cr-00218-TSC Document 92-5 Filed 03/29/19 Page 2 of 2




         5.    The defendant is, and at sentencing will be, subject to removal from the United

States pursuant to Section 237(a)(4)(A)(ii) of the Immigration and Nationality Act of 1952

(“INA”), as amended, 8 U.S.C. § 1227(a)(4)(A)(ii), as an alien who has engaged, is engaged, or at

any time after admission engages in “any other criminal activity which endangers public safety or

national security.” Id.

         7.    The defendant has waived her right to notice and a hearing under Section 238(c) of

the INA, 8 U.S.C. § 1228(c).

         8.    The defendant has waived the opportunity to pursue any and all forms of relief and

protection from removal.

         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant is ordered removed from the United States to the Russian

Federation promptly upon her sentencing.



Dated:         ___________________         ____________________________________
                                            THE HONORABLE TANYA S. CHUTKAN
                                            UNITED STATES DISTRICT JUDGE
